DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted March 15, 2019.  Claims 4 – 8, 10, 13, 18 – 22, 24, and 27 are amended.  Claims 9, 11 – 12, 14, 23, 25 – 26, and 28 are cancelled.  Claims 1 – 8, 10, 13, 15 – 22, 24, and 27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 8, 10, 13, 15 – 18, 20 – 22, 24, and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al., herein after DeBusk (U.S. .

Claim 1 (Original): DeBusk teaches an apparatus for applying negative pressure to a wound (Figure 1; paragraph 8 discloses monitoring and controlling negative pressure wound therapy for treating a wound on a person’s body), the apparatus comprising: 
a negative pressure source configured to provide negative pressure via a fluid flow path to a wound covered by a wound dressing (Figure 1; paragraph 40 discloses a negative pressure wound therapy unit comprising a vacuum pump which is connected to a suction dome that is sealed over a wound on a person’s body – the fluid from the wound flows through the air line and into a collection canister); and 
a controller coupled to a memory (Figure 1; paragraph 9 discloses the mobile communication device includes a microprocessor  in communication with a microcontroller; paragraph 42 discloses a mobile communication device that includes a microprocessor running an Android or iOS operating system including a touch screen display, data storage, a battery, a data input/output interface, a wireless transceiver/modem, a GPS module, and a camera; paragraph 49 discloses a microcontroller set to control the valves and vacuum pump to generate negative air pressure profiles), the controller configured to: 
operate the negative pressure source to provide negative pressure to the wound (paragraph 41 discloses the microcontroller controls the vacuum pump and valve to maintain a continuous pressure profile in the airspace within the suction dome); 

process data received from the remote computing device according to a security rule (paragraph 70 discloses the user’s electronic signature and the unique ID number of the wound therapy unit are transmitted via the communication network to the negative pressure wound therapy service provider computer system for storage in the database).  
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
according to a security protocol (column 20, lines 41 – 49 discloses different applications or data that needs to be secured between devices, and applies a suitable VPN technology to provide for secure tunneling for insecure protocols)
wherein the security protocol comprises periodically assigning a new IP address to the apparatus (column 26, line 30 through column 27, line 15 discloses a VPN server assigns an IP address to the VPN client from the VPN server’s subnet, the client gets the internal IP address and creates a virtual network interface through which it will send encrypted packets to the other tunnel endpoint.  If the client wishes to communicate with the company server, it prepares a packet addressed to a different address, encrypts it and encapsulates it in an outer VPN packet which is then sent to an IP address).

One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of DeBusk in this way since a properly chosen, implemented, and used secure VPN protocol can provide secure communications over unsecured networks and provide protection of confidentiality and integrity, and sender authentication to ensure privacy as taught by Poltorak (column 13, lines 17 – 22).

Claim 2 (Original): DeBusk and Poltorak teach the apparatus of Claim 1. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
wherein: the security protocol further comprises assigning a new IP address to the apparatus for each communication request to the remote computing device and encrypting communications with the remote computing device through mutual authentication (column 26, line 30 through column 27, line 15 discloses a VPN server assigns an IP address to the VPN client from the VPN server’s subnet, the client gets the internal IP address and creates a virtual network interface through which it will send encrypted packets to the other tunnel endpoint); and 

The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 3 (Original): DeBusk and Poltorak teach the apparatus of Claim 2. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
wherein the mutual authentication is performed via security certificates stored in the memory of the apparatus and on the remote computing device (column 15, lines 53 – 64 discloses the device stores a set of certificates for a set of authorized communications partners; column 26, lines 30 – 36 discloses tunnel endpoints must authenticate before secure endpoint tunnels can be established and user-created remote access VPNs may use passwords, biometrics, two-factor authentication or other cryptographic methods), and 
wherein the security certificate stored in the memory uniquely identifies the apparatus (column 15, lines 24 – 52 discloses the server identifies and authenticates the device).  


Claim 4 (Currently Amended): DeBusk and Poltorak teach the apparatus of Claim 1. DeBusk teaches an apparatus wherein: 
the memory stores instructions that, when executed by the controller, cause the controller to operate the negative pressure source, communicate with the remote computing device, and process data received from the remote computing device (paragraph 8 discloses a microcontroller controls the means for maintaining reduced air pressure based on the pressure based on the pressure signal where the a vacuum pump and valve are used for maintaining the reduced air pressure; paragraph 19 discloses the wireless transceiver receives the pressure setting command message and the microprocessor executes software instructions to generate control signals based on the pressure setting command message). 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
the security rule comprises, in response to receiving from the computing device an update of at least some instructions stored in the memory, verifying an identity of an author of the update prior to updating the at least some instructions (column 16, lines 33 – 45 discloses a medical professional or automated device may determine that the parameters of operation of the device require updating where both the treating physician/cardiologist and manufacture (or authorized service provider) may be required 
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 6 (Currently Amended): DeBusk and Poltorak teach the apparatus of claim 1. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
wherein the controller is configured to process the data according to the security rule so that access to the data provided by the controller via the computer network is limited to one or more authenticated devices (column 25, lines 51 – 61).  
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 7 (Currently Amended): DeBusk and Poltorak teach the apparatus of claim 1.  DeBusk teaches an apparatus wherein the controller is configured to receive the data according to the security rule so that the data is enabled to adjust a first function performable by the controller and prevented from adjusting a second function performable by the controller (paragraph 67 discloses the negative pressure wound therapy unit may be remotely controlled by the healthcare provider computer via the communication network; paragraph 70 discloses displaying documentation to a user and recording a user’s digital signature to ensure the user understands the displayed 

Claim 8 (Currently Amended): DeBusk and Poltorak teach the apparatus of claim 1. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
wherein the security rule comprises one or more of enforcing code signing, enforcing transport encryption, or utilizing mutual authentication (column 25, line 28 through column 29, line 30 discloses various security options, including those with encryption features).  
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 10 (Currently Amended): DeBusk and Poltorak teach the apparatus of Claim 8. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
wherein transport encryption utilizes transport layer security (column 26, lines 6 – 11).  
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 13 (Currently Amended): DeBusk and Poltorak teach the apparatus of claim 1. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
wherein the data comprises one or more of data indicative of operations of the negative pressure source, identification information for a user of the negative pressure source, or patient data for a user of the apparatus (column 16, lines 33 – 45 discloses a medical professional or automated device may determine that the parameters of operation of the device require updating where both the treating physician/cardiologist and manufacture (or authorized service provider) may be required to concur on the proposed changes – the dual authorization is ensured by the device and the authorization does not rely on one party to offer proof of authorization).  
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 15 (Original): DeBusk teaches a method of operating a negative pressure wound therapy apparatus, the method comprising: 
activating a negative pressure source configured to provide negative pressure via a fluid flow path to a wound covered by a wound dressing (Figure 1; paragraph 40 discloses a negative pressure wound therapy unit comprising a vacuum pump which is connected to a suction dome that is sealed over a wound on a person’s body – the fluid from the wound flows through the air line and into a collection canister);  -4-Application No.: Not Yet Assigned Filing Date: Herewith 

processing data received from the remote computing device according to a security rule, wherein the method is performed by a controller of the apparatus (paragraph 70 discloses the user’s electronic signature and the unique ID number of the wound therapy unit are transmitted via the communication network to the negative pressure wound therapy service provider computer system for storage in the database).  
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
according to a security protocol (column 20, lines 41 – 49 discloses different applications or data that needs to be secured between devices, and applies a suitable VPN technology to provide for secure tunneling for insecure protocols), wherein the security protocol comprises periodically assigning a new IP address to the apparatus (column 26, line 30 through column 27, line 15 discloses a VPN server assigns an IP address to the VPN client from the VPN server’s subnet, the client gets the internal IP address and creates a virtual network interface through which it will send encrypted packets to the other tunnel endpoint.  If the client wishes to communicate with the 
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 16 (Original): DeBusk and Poltorak teach the method of Claim 15. 
wherein: the security protocol further comprises assigning a new IP address to the apparatus for each communication request to the remote computing device and encrypting communications with the remote computing device through mutual authentication (column 26, line 30 through column 27, line 15 discloses a VPN server assigns an IP address to the VPN client from the VPN server’s subnet, the client gets the internal IP address and creates a virtual network interface through which it will send encrypted packets to the other tunnel endpoint); and 
the security rule comprises not responding to any redirect requests to a network address different from a network address of the remote computing device (column 12, lines 29 – 47 discloses a certification authority which revokes certificates if they are no longer valid; claim 1 discloses verifying the respective associated endpoint security certificate with respect to a certificate revocation list which indicates not responding to a request).  
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 17 (Original): DeBusk and Poltorak teach the method of Claim 16. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
 wherein the mutual authentication is performed via security certificates stored in a memory of the apparatus and on the remote computing device (column 15, lines 53 – 64 discloses the device stores a set of certificates for a set of authorized communications partners; column 26, lines 30 – 36 discloses tunnel endpoints must authenticate before secure endpoint tunnels can be established and user-created remote access VPNs may use passwords, biometrics, two-factor authentication or other cryptographic methods), and 
wherein the security certificate stored in the memory uniquely identifies the apparatus (column 15, lines 24 – 52 discloses the server identifies and authenticates the device).  
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 18 (Currently Amended): DeBusk and Poltorak teach the method of Claim 17. DeBusk teaches a method wherein: the memory stores instructions that, when executed by the controller, cause the controller to operate the negative pressure source, communicate with the remote computing device, and process data received from the remote computing device (paragraph 8 discloses a microcontroller controls the means for maintaining reduced air pressure based on the pressure based on the pressure signal where the a vacuum pump and valve are used for maintaining the reduced air pressure; paragraph 19 discloses the wireless transceiver receives the 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
the security rule comprises, in response to receiving from the computing device an update of at least some instructions stored in the memory, verifying an identity of an author of the update prior to updating the at least some instructions (column 16, lines 33 – 45 discloses a medical professional or automated device may determine that the parameters of operation of the device require updating where both the treating physician/cardiologist and manufacture (or authorized service provider) may be required to concur on the proposed changes – the dual authorization is ensured by the device and the authorization does not rely on one party to offer proof of authorization).  
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 20 (Currently Amended): DeBusk and Poltorak teach the method of claim 15. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
 wherein the controller is configured to process the data according to the security rule so that access to the data provided by the controller via the computer network is limited to one or more authenticated devices (column 25, lines 51 – 61).  


Claim 21 (Currently Amended): DeBusk and Poltorak teach the method of claim 15. DeBusk teaches a method wherein the controller is configured to receive the data according to the security rule so that the data is enabled to adjust a first function performable by the controller and prevented from adjusting a second function performable by the controller (paragraph 67 discloses the negative pressure wound therapy unit may be remotely controlled by the healthcare provider computer via the communication network; paragraph 70 discloses displaying documentation to a user and recording a user’s digital signature to ensure the user understands the displayed standard practice disclosure materials, where once the signature is stored the device is unlocked). 

Claim 22 (Currently Amended): DeBusk and Poltorak teach the method of claim 15. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
 wherein the security rule comprises one or more of enforcing code signing, enforcing transport encryption, or utilizing mutual authentication (column 25, line 28 through column 29, line 30 discloses various security options, including those with encryption features).  


Claim 24 (Currently Amended): DeBusk and Poltorak teach the method of Claim 22. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
wherein transport encryption utilizes transport layer security (column 26, lines 6 – 11).  
The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claim 27 (Currently Amended): DeBusk and Poltorak teach the method of claim 15. 
DeBusk fails to explicitly teach the following limitations met by Poltorak as cited:
 wherein the data comprises one or more of data indicative of operations of the negative pressure source, identification information for a user of the negative pressure source, or patient data for a user of the apparatus (column 16, lines 33 – 45 discloses a medical professional or automated device may determine that the parameters of operation of the device require updating where both the treating physician/cardiologist and manufacture (or authorized service provider) may be required to concur on the 
  The motivation to combine the teachings of DeBusk and Poltorak is discussed in the rejection of claim 1, and incorporated herein.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al., herein after DeBusk (U.S. Publication Number 2015/0133829 A1) in view of Poltorak (U.S. Patent Number 9,215,075 B1) further in view of Sarangapani et al., herein after Sarangapani (U.S. Publication Number 2016/0067104 A1).

Claim 5 (Currently Amended): DeBusk and Poltorak teach the apparatus of claim 1. 
DeBusk and Poltorak fail to explicitly teach the following limitations met by Sarangapani as cited:
further comprising one or more anti-tampering mechanisms configured to indicate unauthorized use of the apparatus (paragraph 41 discloses the lid of the apparatus may be fixedly connected to the bottom enclosure to provide a tamper resistant seal; paragraph 70 discloses a wound care device where the housing may include two sections which may be secured together to form a tamper resistant, water resistant enclosure).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of DeBusk and Poltorak to further include a mobile device and 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of DeBusk and Poltorak in this way to improve patient outcomes by simultaneously applying transdermal continuous oxygen therapy and negative pressure wound therapy to a wound, as well as expanding access to patients with limited mobility or clinical support as taught by Sarangapani (paragraphs 3 and 4).

Claim 19 (Currently Amended): DeBusk and Poltorak teach the method of claim 15. 
DeBusk and Poltorak fail to explicitly teach the following limitations met by Sarangapani as cited:
wherein the apparatus further comprises one or more anti-tampering mechanisms configured to indicate unauthorized use of the apparatus (paragraph 41 discloses the lid of the apparatus may be fixedly connected to the bottom enclosure to provide a tamper resistant seal; paragraph 70 discloses a wound care device where the housing may include two sections which may be secured together to form a tamper resistant, water resistant enclosure).    
 The motivation to combine the teachings of DeBusk, Poltorak, and Sarangapani is discussed in the rejection of claim 5, and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs (U.S. Patent Number 8,480,641 B2) teaches a negative pressure wound treatment apparatus and method which includes a negative pressure source, a bandage configured to cover a wound and provide a sealed region around the wound, a drainage tube coupled to the bandage and the negative pressure source to drain fluid from the wound, where a controller is coupled to the negative pressure source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626